DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two first metal members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “at least two first metal members” and later recites “the first metal member” in 
multiple instances, appropriate correction is required.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The Examiner is unable to find within the written description details related to “at least two first metal members” and similarly does not see these two first metal members illustrated in the drawings.   Appropriate correction is required.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spinella (US 2015/0000956).
With regard to claim 1, Spinella describes a method for joining dissimilar materials (see para. 2) for joining an overlap section between a first metal member (14) and a second metal member (12) different in material from the first metal member (14) (see fig. 2 and para. 93, 95), the method comprising: forming a plurality of through holes (pilot holes in para. 101) in a portion of the second metal member (12) to be placed on the first metal member (14); forming a plurality of projections (10D) on a support member (10), each of the plurality of projections being allowed to be inserted into a corresponding one of the through holes (see fig. 2, stage B); applying a first adhesive (22) to a portion of the first metal member (14) on which the second metal member (12) is placed or to a portion of the second metal member (12) to be placed on the first metal member (14) (see fig. 2 and para. 95); placing the second metal member (12) on the first metal member (14) to bond the first metal member (14) and the second metal member (12) together with the first adhesive (22) (see fig. 2, stage A); placing the support member (10) on the second metal member (12) to insert the plurality of projections into the through holes (see fig. 2); and welding (fig. 2, stage D) each of the plurality of projections to the first metal member to form a plurality of welded spots (weld nugget M) (para. 94) (remark: there is no order of method steps in claim 1).
With regard to claim 2, Spinella describes applying a second adhesive (20) to the second metal member (12) or to the support member (10); and bonding the second metal member (12) and the support member (10) together with the second adhesive (20) (FIG. 2).

With regard to claim 10, Spinella describes the first metal member (14) and the projections of the support member (10) are welded together by resistance spot welding, laser welding, arc welding, or laser arc welding FIG. 2 is a diagrammatic, cross-sectional view sequentially showing the joining of three layers of material by electrical resistance welding, the middle layer having a coating on each side, in accordance with an embodiment of the present disclosure, para. [0053]).
With regard to claim 11, Spinella describes the projections (10D) of the support member (10) are formed by deep drawing, bulging, forging, or cutting (Since the aluminum alloy layer 12 has a lower melting point than the steel alloy layers 10, 14, the aluminum layer 12 reaches a plastic state permitting displacement by the converging layers 10, 14, which form converging depressions 10D, 14D (U-shaped in cross-section) proximate the electrodes 16, 18 responsive to the forces F1, F2 and current I, allowing the converging layers 10, 14 to penetrate the aluminum layer 12. The convergence of the layers 10, 14, as shown at stage B, results in a displacement of the aluminum alloy of layer 12 at the area of convergence of the layers 10, 14 such that a ring-shaped thickening 12T (shown diagrammatically in dotted lines in stage B only) is formed, causing upwellings 10U and 14U in the softened layers 10, 14 proximate the depressions 10D, 14D, para. [0094]).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stol et al. (US 2009/0188206).
With regard to claim 1, Stol (see in particular figs. 9 to 12) describes a method for joining dissimilar materials (see para. 2) for joining an overlap section between a first metal member (314} and a second metal member (316) different in material from the first metal member (314) (see fig. 9 and para. 49, 50), the method comprising: forming a plurality of through holes (328, 330) in a portion of the second metal member (316) to be placed on the first metal member (314) (see figs. 9, 11 and 12); forming a plurality of projections (322, 324) on a support member (312), each of the plurality of projections (322, 324) being allowed to be inserted into a corresponding one of the through holes (328, 330) (see figs. 11 and 12 with para. 50);

	With regard to claim 2, Stol describes applying a second adhesive (332)  to the second metal member (316) or to the support member (312); and bonding the second metal member (316) and the support member (312) together with the second adhesive (332) (FIG. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spinella (US 2015/0000956).
With regard to claim 3, Spinella teaches a method for joining dissimilar materials (see para. 2) for joining an overlap section between a first metal member (14) and a second metal member (12) different in material from the first metal member (14) (see fig. 2 and para. 93, 95), the method comprising: forming a plurality of through holes (pilot holes in para. 101) in a portion of the second metal member (12) to be 
Spinella does not explicitly teach that the first member has a cross section orthogonal to a longitudinal direction has a U shape, a hat shape, a rectangular shape, or a circular shape; however, it is submitted that the shape is not critical to the patentability of the invention as a number of disparate shapes are claimed (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).   It is submitted that it would have obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt Spinella to have a first metal member having a cross section orthogonal to a longitudinal direction has a U shape, a hat shape, a rectangular shape, or a circular shape for the purpose of applying the method of the instant invention to varying structures with varying shapes to employ the method in a number of operational environments.
With regard to claim 4, Spinella teaches the first adhesive (22) is applied to cause the first metal member (14) and the second metal member (12) to be bonded together in a section between the welded spots (M) adjacent to each other (FIG. 2).

With regard to claim 6, it is submitted that the limitations of the first portion and the second portion each have a flat-plate shape, and the first portion and the second portion are connected to each other with a bent portion interposed between the first portion and the second portion, are not critical to the instant invention as claim 7 recites a structure which is contradictory to the instant claimed structures and notwithstanding the foregoing, it is submitted that the claimed structural features are an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).   Furthermore, it must additionally be stressed that the instant claim is directed to a method claim not an apparatus claim.
With regard to claim 7, it is submitted that the limitations of a cross section of the first metal member orthogonal to the longitudinal direction has a circular shape, the first portion of the second metal member has a curved-plate shape along a contour of the first metal member, and the second portion of the second metal member has a flat-plate shape are not critical to the instant invention as claim 6 recites a structure which is contradictory to the instant claimed structures and notwithstanding the foregoing, it is submitted that the claimed structural features are an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found 
With regard to claim 8, it is submitted that the limitations of a cross section of the support plate orthogonal to the longitudinal direction has an arc shape along the first portion of the second metal member are not critical to the instant invention as claim 6 recites a structure which is contradictory to the instant claimed structures and notwithstanding the foregoing, it is submitted that the claimed structural features are an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).   Furthermore, it must additionally be stressed that the instant claim is directed to a method claim not an apparatus claim.
With regard to claim 12, Spinella teaches a dissimilar-material joined body (para. [0002]) comprising: at least two first metal members (10,14) that are each a long member made of steel (para. [0094]); a second metal member (12) that is a thin plate made of aluminum or an aluminum alloy (para. [0094]) and is placed on each of the first metal members (FIG. 2); a support member (10) that is made of steel and is placed on a portion of the second metal member (12) placed on each of the first metal members; an adhesive layer (22) that bonds the first metal member (14) and the second metal member (12) together; and a plurality of welded spots (welded spots W formed in M, para. [0094]) where each of a plurality of projections (10D) formed on the support member (10) and inserted into a corresponding one of a plurality of through holes (pilot holes in para. [0101])  formed in the second metal member (12) is welded to the first metal member (10).   While Spinella does not explicitly teach whose cross section orthogonal to a longitudinal direction has a U shape, a hat shape, a rectangular shape, or a circular shape; however, it is submitted that the shape is not critical to the patentability of the invention as a number of disparate shapes are claimed (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761